Citation Nr: 1133381	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a dental condition.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a left foot condition.

6. Entitlement to service connection for a lower back condition.

7. Entitlement to service connection for a left eye disability.

8. Entitlement to service connection a left leg condition.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2001 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.

A hearing before the undersigned Acting Veterans Law Judge at the RO was held in November 2010.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

After a preliminary review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.

The Veteran alleges that he currently suffers from bilateral hearing loss and tinnitus, a dental condition, hypertension, a left foot condition, a lower back condition, a left eye disability, and a left leg condition, all as a result of his military service. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by service or for aggravation of a pre-existing condition during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between his/her service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for certain diseases, such as hypertension, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

A disorder may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the Veteran should be sent a new notice letter in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) with respect to his dental claim.  The VCAA letter must notify him of the information and evidence necessary to substantiate a claim of service connection for a dental disability both for compensation and treatment purposes.

The Veteran testified in the November 2010 Board hearing that he has received treatment from the VA Medical center in Biloxi and Mobile, Alabama.  The Veteran also stated that he has received treatment from private medical doctors for several of his claimed disabilities.  These records, however, are absent from the claims file.  Therefore, the Board finds all outstanding private and VA treatment records must be obtained and incorporated into the record.  

Furthermore, in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

According to the Veteran's in-service treatment records, with the exception of his claimed bilateral hearing loss, tinnitus, and left eye disability, the Veteran has either complained of and/or was treated for his claimed conditions during military service.  

Post-service, the record indicates the Veteran has sought treatment for his claimed conditions.  In light of the evidence of complaints and/or treatment during service and the existence of current disabilities, the Board finds VA examinations are necessary for each of the Veteran's claims.

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send a new VCAA notice letter to the Veteran and his representative.  The letter must notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to service connection for a dental disability for both compensation and treatment purposes.  The letter should also request the Veteran to identify any provider of dental treatment and to provide sufficient information so that VA may assist him in obtaining any identified records.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AMC should obtain any available VA treatment records for the Veteran.  Any response received should be associated with the Veteran's VA claims file.

3.  The AMC should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed disabilities.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  Once all outstanding records have been associated with the claims file, the AMC should schedule the Veteran for a VA dental examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  

The examiner should examine the Veteran and identify any current dental disability, to include any tooth loss, and provide an opinion as to the medical probabilities that any identified disability is related to the Veteran's active military service, including as the result of trauma.  If tooth loss is found, the examiner should determine whether there is loss of substance of body of the maxilla or mandible for each tooth lost.  The examiner must provide a complete rationale for the conclusions reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.  An opinion should be issued for each identified dental disability.

5.  Once all outstanding records have been associated with the claims file, the AMC should schedule the Veteran for a VA hypertension examination with an appropriate expert.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  

The examiner should state whether the Veteran currently suffers from hypertension.  If so, the examiner should state whether it is at least as likely as not that the diagnosed hypertension is the result of the Veteran's active military service.  In offering the opinion, the examiner should specifically acknowledge and comment on the evidence of record.  Additionally, the examiner should discuss the Veteran's lay statements regarding in-service events and chronicity of symptomatology when discussing the offered opinion.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

6.  Once all outstanding records have been associated with the claims file, the AMC should schedule the Veteran for a VA examination, with an appropriate expert, to determine the likely nature and etiology of any diagnosed left foot and left leg condition.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  

The examiner should state whether the Veteran currently suffers from a left foot and left leg condition.  If so, the examiner should state whether these diagnosed disabilities are at least as likely as not the result of the Veteran's active military service.  In offering the opinion, the examiner should specifically acknowledge and comment on the evidence of record.  Additionally, the examiner should discuss the Veteran's lay statements regarding in-service events and chronicity of symptomatology when discussing the offered opinion.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

7.  Once all outstanding records have been associated with the claims file, the AMC should schedule the Veteran for a VA spine examination with an appropriate expert.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  

The examiner should state whether the Veteran currently suffers from a low back disability.  If so, the examiner should state whether it is at least as likely as not that any diagnosed low back disability is the result of the Veteran's active military service.  In offering the opinion, the examiner should specifically acknowledge and comment on the evidence of record.  Additionally, the examiner should discuss the Veteran's lay statements regarding in-service events and chronicity of symptomatology when discussing the offered opinion.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

8.  Once all outstanding records have been associated with the claims file, the AMC should schedule the Veteran for a VA eye examination with an appropriate expert.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  

The examiner should state whether the Veteran currently suffers from a left eye condition.  If so, the examiner should state whether it is at least as likely as not that the diagnosed left eye condition is the result of the Veteran's active military service.  In offering the opinion, the examiner should specifically acknowledge and comment on the evidence of record.  Additionally, the examiner should discuss the Veteran's lay statements regarding in-service events and chronicity of symptomatology when discussing the offered opinion.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

9.  Once all outstanding records have been associated with the claims file, the AMC should schedule the Veteran for a VA audiological examination with an appropriate expert.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  

The examiner should state whether the Veteran currently suffers from bilateral hearing loss and tinnitus.  If so, the examiner should state whether it is at least as likely as not that the diagnosed conditions are the result of the Veteran's active military service.  In offering the opinion, the examiner should specifically acknowledge and comment on the evidence of record.  Additionally, the examiner should discuss the Veteran's military occupational specialty (aircraft armament systems journeyman) as well as the Veteran's lay statements regarding in-service events and chronicity of symptomatology when discussing the offered opinion.  The examiner must also fully describe the functional effects caused by any hearing disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

10.  The AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

11.  Thereafter, the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


